The State of




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                 Friday, February 27, 2015

                                    No. 04-14-00761-CR

                                     David CHARLES,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 437th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012CR5564
                       Honorable Lori I. Valenzuela, Judge Presiding

                                      ORDER
       On January 29, 2015, this Court granted Appellant’s motion for a 30-day extension of
time to file his brief, extending the deadline to March 2, 2015. Appellant now files a second
motion for extension of time requesting another 30-day extension.
       It is ORDERED the motion is GRANTED IN PART. Appellant must file the brief on or
before March 16, 2015. FURTHER REQUESTS FOR EXTENSIONS OF TIME ARE
DISFAVORED.



                                                  _________________________________
                                                  Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of February, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court